Citation Nr: 1600853	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to March 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the RO in St. Petersburg, Florida that denied service connection for malingering (claimed as schizophrenia). 

The Veteran has explicitly claimed service connection for schizophrenia. The evidence shows that he has been given various psychiatric diagnoses over the years, including schizophrenia, major depression, panic disorder with agoraphobia, and generalized anxiety disorder.  His claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

A personal hearing was held in May 2015 before the undersigned Veterans Law Judge (VLJ) of the Board and a transcript of this hearing is of record.

This claim was remanded by the Board in July 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The July 2015 remand directed the AOJ to obtain outstanding records add them to the claims file and to provide the Veteran with a new VA examination for his psychiatric disabilities.  The Veteran's service personnel records were obtained as a result; this included several relevant records to his claim-specifically several "Records of Informal Counseling Sessions" that detail issues the Veteran was dealing with on active duty, a February 1978 psychiatric evaluation, and several documents concerning his discharge from service.  

The Veteran was given a new VA examination in October 2015.  The examiner ultimately rendered a negative opinion; however it does not appear she considered the aforementioned records.  She did not address them in the text of the opinion, despite citing to other service treatment records including his normal separation examination.  Thus, the opinion rendered is inadequate for VA purposes and the file should be sent to the examiner in order for her to provide an addendum.  

Additionally, the Board notes that the examiner was asked to provide opinions with rationales concerning whether the Veteran's active duty service directly caused any current psychiatric disorder or, alternatively, permanently aggravated a pre-existing condition.  The examiner's opinion and rationale largely addresses the theory of aggravation.  At the very end, she stated, "[The] Veteran's current mental health disorders do not appear to be related to the military or incurred/result of the military."  On remand, she should provide a new opinion and rationale concerning whether any mental disorder was caused by, a result of, or incepted during his active duty service.  







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the claims file back to the VA examiner who provided the October 2015 mental disorder examination for addendum opinions.  The claims file, including a copy of this remand, should be made available to, and reviewed by the examiner, and she should indicate that such review took place.  

For each psychiatric condition the examiner diagnosed the Veteran with, she should respond to the following:

(1) Is there clear and unmistakable (medically undebatable) evidence that the condition pre-existed the Veteran's active duty service? 

(2) If so, is there clear and unmistakable (medically undebatable) evidence that the pre-service mental condition was not aggravated by his active duty service? 

If a personality disorder was diagnosed, the examiner is requested to discuss whether there is any evidence of a superimposed acquired psychiatric condition on that personality disorder in service that resulted in a current acquired psychiatric disability.

(3) If there is not the requisite evidence showing the condition pre-existed service, is it at least likely as not (50 percent or greater probability) that the current condition was caused by, or incepted in, the Veteran's active duty service? 

A complete rationale must be provided for all conclusions and opinions expressed, with citations to evidence in the record if necessary.  The examiner must address all relevant lay and medical evidence of record; but specifically, the examiner must address the Veteran's recently added service personnel files, including:

* the February 1978 psychiatric evaluation, which indicates the Veteran had been previously hospitalized for "nervous" problems;
* the multiple records of "Counseling Sessions" detailing discipline the Veteran received as well as his troubles surrounding the loss of his stepfather, including the December 1977 record in which the Veteran records a detailed statement regarding his nervous and confused state; 
* the handwritten "Statement" dated December 19, 1977 authored by a superior which details problems with the Veteran and indicates the he had recently went through rough times; and
* the February 1978 records surrounding the Veteran's discharge from service due largely to his inability to "make any substantial improvements as a solider."

The examiner is reminded that she must render separate opinions, with rationales, for each psychiatric condition diagnosed.  

If the examiner who performed the October 2015 examination is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

2. After the requested medical opinion has been generated, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.
 
3. Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




